The defendant has filed a motion for assignment of this case for oral argument to February 1979. He has also filed a petition for habeas corpus to allow defendant to attend oral argument.
Upon consideration of the motion to assign and the state’s objection thereto, the motion to assign this case for oral argument to the February 1979 calendar is granted limited to the sole issue of the constitutionality of the death penalty and the case is assigned for oral argument to February 1979.
No good reason having been shown, the defendant’s petition for habeas corpus is denied.